Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3 and 25 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Specifically, “comprises a portion of a cap or helmet” is indefinite because it implies some further structure that existed during processing of the device that is no longer there. Infringement is impossible to ascertain by examining the device because it cannot be known if a cap was once part of a larger cap structure.
Claim 26 is also rejected under 112(b) because it introduces a “barrier layer,” however the barrier layer has already been introduced as the “fourth electrode.” In [0064] of the corresponding publication of the specification, the fourth electrode is the barrier. It’s not clear if the claim intends an additional barrier layer, or that the fourth electrode serves as the barrier layer. The latter will be assumed for examination purposes as that is what is shown in the specification.






Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 and 23-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. Pub. No. 20150072441 to Sun.
Regarding Claim 1, Sun teaches an apparatus comprising: 
a first electrode 336a comprising a first conductive material [0028]; 
a second electrode 330a comprising a second conductive material [0027], wherein the first electrode is on the second electrode; 
a structure comprising a ferroelectric material 328a, wherein the second electrode is on a portion of the structure and not on an entire surface of the structure (see Fig. 6); 
a third electrode 332a comprising a third conductive material [0027], wherein the structure is on the third electrode; 
a fourth electrode 334a comprising a fourth conductive material, wherein the third electrode is on the fourth electrode; 
a dielectric 338a 33adjacent to sidewalls of at least the first and second electrodes but not adjacent to the third electrode, and the fourth electrode; and 
an etch stop layer 304b, wherein the fourth electrode is above the etch stop layer (etch stop is described as a material having high etch selectivity w.r.t to the conductive stack; 304b silicon oxide which is etch selective to metals).

Regarding Claim 2, Sun teaches the apparatus of claim 1, wherein the dielectric is adjacent to sidewalls of the structure comprising the ferroelectric material (see Fig. 6).

Regarding Claims 3 and 4, Sun teaches the apparatus of claim 1 further comprising portions of a cap or helmet 348b adjacent to a portion of the dielectric, which is adjacent to at least a portion of the sidewalls of the first electrode wherein the cap or helmet comprises a material which includes one or more of: Ti, Ta, W, or N [0039].

Regarding Claim 5, Sun teaches the apparatus of claim 1, wherein the structure is wider than the second electrode, wherein the third electrode is wider than the structure, and wherein the fourth electrode is wider than the third electrode (see Fig. 6).

Regarding Claim 6, Sun teaches the apparatus of claim 1, wherein the first conductive material and the fourth conductive material includes one or more of: Ti [0027-0028], TiN, Ru, RuO2, IrO2, TaN, SrO, Ta, Cu, Co, W, or WN.

Regarding Claim 7, Sun teaches the apparatus of claim 1, wherein the first conductive material is different from the second conductive material (TiAlN vs IrO).

Regarding Claim 8, Sun teaches the apparatus of claim 1, wherein the third conductive material is different from the fourth conductive material (IrO vs. TiAlN).

Regarding Claim 9, Sun teaches the apparatus of claim 1, wherein at least two of the first, second, third, and fourth conductive materials include conductive oxides (330a and 332a are IrO).

Regarding Claim 10, Sun teaches the apparatus of claim 1, wherein the ferroelectric material includes Lead zirconium titanate (PZT) [0027].

Regarding Claim 11, Sun teaches the apparatus of claim 1, wherein the dielectric includes one or more of: HfO, SiN, SiO, AlO [0032], MgO, Mg2AlO3, or SiC.

Regarding Claim 12, Sun teaches the apparatus of claim 1, wherein the dielectric is non-conductive and hydrogen free [0032].

Regarding Claim 23, Sun teaches a system comprising: 
a processor; 
a communication interface communicatively coupled to the processor; and 
a memory coupled to the processor, wherein the memory includes bit-cells, wherein one of the bit-cell includes: 
a transistor having a source, a drain, and a gate; 
a word-line coupled to the gate; 
a bit-line coupled to one of the source or drain of the transistor (although not explicitly disclosed, Sun discloses an F-RAM, therefore all these elements are inherent to any system that uses an F-RAM as these are required for an F-RAM to operate); and 
a capacitive structure coupled to one of the drain or source of the transistor, wherein the capacitive structure comprises: 
a first electrode comprising a first conductive material; 
a second electrode comprising a second conductive material, wherein the first electrode is on the second electrode; 
a structure comprising a ferroelectric material, wherein the second electrode is on a portion of the structure and not on an entire surface of the structure; 
a third electrode comprising a third conductive material, wherein the structure is on the third electrode;
 a fourth electrode comprising a fourth conductive material, wherein the third electrode is on the fourth electrode; 
a dielectric adjacent to sidewalls of at least the first and second electrodes but not adjacent to the third electrode, and the fourth electrode; and 
an etch stop layer, wherein the fourth electrode is above the etch stop layer (see the rejection of Claim 1).

Regarding Claim 24, Sun teaches the system of claim 23, wherein the dielectric is adjacent to sidewalls of the structure comprising the ferroelectric material, and wherein the memory is non-volatile memory (see Fig. 6, F-RAM is non-volatile).

Regarding Claim 25, Sun teaches the system of claim 23, wherein the capacitive structure comprises portions of a cap or helmet adjacent to a portion of the dielectric, which is adjacent to at least a portion of the sidewalls of the first electrode (see above).

Regarding Claim 26, Sun teaches the apparatus of claim 1, wherein the structure is a first structure, wherein the apparatus comprises a second structure including a first barrier material between the fourth electrode a first interconnect or first via (see Fig. 6 showing two structures, fourth electrode 334a is the barrier, see above rejection under section 112b).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Sun as applied to Claim 1 in view of U.S. Pat. No. 5651857 to Cronin et al. (Cronin.) 
Regarding Claims 3, 4 and 25, Sun teaches the apparatus and system of claims 1 and 23 but does not teach portions of a cap or helmet adjacent to a portion of the dielectric, which is adjacent to at least a portion of the sidewalls of the first electrode wherein the cap or helmet comprises a material which includes one or more of: Ti, Ta, W, or N.
However, in analogous art, Cronin teaches a cap 46 that may be metal, and lists tungsten as usable metals. The cap 46 serves the same purpose as the cap in the invention: as an etch mask that is highly etch selective to the structure underneath. In the combination of Sun and Cronin, the cap 46 would be employed in Fig. 3B of Cronin, where it would serve as the etch mask to form the FerCaps in Fig. 3C. 

Claims 13 and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Sun.
Regarding Claim 13, Sun teaches the apparatus of claim 1, wherein thicknesses of the first, second, third, and fourth electrodes, and the structure is in a range of 1 nm to 50 nm [0027], but does not explicitly teach that a width of the non conductive dielectric is in a range of 1 nm to 20 nm, and wherein the width extends in a direction orthogonal to a direction of the thickness.  However, the thickness of the dielectric directly affects its effectiveness as an insulator, and is therefore a result effective variable, optimization of which is within the purview of the person of ordinary skill (MPEP 2144.05(II)(B)).

Regarding Claim 27, Sun teaches the apparatus of claim 26, but does not explicitly teach a third structure including a second barrier material between the first electrode a second interconnect or second via.  However, FeRAM requires many millions of individual structures, and this is a mere duplication of parts.

Regarding Claims 28 and 29, Sun teaches the apparatus of claim 27, wherein the barrier material of the second or third structures comprises refractive metals or intermetallics, wherein the refractive metals or intermetallics includes one or more of: Ti2Al, TiAl, TiAI3, Ni3Al, NiAl3, NiAl, NiGa, NiTi, Ni2MnGa, FeGa, Fe3Ga, boride, carbide, or nitride [0027].







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVREN SEVEN whose telephone number is (571)270-5666. The examiner can normally be reached Mon-Fri 8:00- 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVREN SEVEN/Primary Examiner, Art Unit 2812